DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul Palinski (71,080) on Wednesday, April 27, 2022.
The application has been amended as follows: 
Title: 
Seat Conditioning Module 
Claims:
A seat conditioning assembly comprising:
	a conditioning module adapted to connect to a seat of a vehicle, the conditioning module including:
i)	an air mover for motivating a fluid, having a pull line and a push line, 
ii)	a distribution system positioned between the air mover and the seat, wherein the pull line extends between and fluidly connects an intake side of the air mover and the distribution system, and the push line extends between and fluidly connects an output side of the air mover and the distribution system; 
iii)	an intake port; and an exhaust port; and
iv)	a valve system extending between and connecting the air distribution system and the air mover, the valve system controlling movement of the fluid through the conditioning module; the valve system includes at least one set of moveable valves that are movable between the intake port and the exhaust port in the push line, the pull line, or both; 
wherein:  
in the pull line, the at least one set of moveable valves is moveable between the intake port that pulls from an interior of the vehicle, the distribution system, or both, and directs the fluid to the air mover; 
in the push line, the at least one set of moveable valves is moveable between the distribution system, the exhaust port that expels the fluid to the interior of the vehicle, or both, and directs the fluid away from the air mover; or 
in both the pull line and the push line, the at least one set of moveable valves directs the fluid to and from the air mover through the distribution system; 
v)	at least one actuation device for moving the valve system to control passage of the fluid through the at least one set of moveable valves of the valve system; and
vi)	a control device for activating the at least one actuation device to control a position of the at least one set of moveable valves in the valve system, to control operation of the air mover, or both;  
wherein the air mover receives the fluid through the pull line from the intake port, the distribution system, or both; and 
wherein the air mover pushes the fluid to a conditioned area of the seat and pulls the fluid from the conditioned area of the seat through a vehicle cabin, and through the valve system.

Allowable Subject Matter
Claims 1, 2, 4, 7, 13 – 22, and 24 – 29 are allowed; Claims 3, 5, 6, 8 – 12 and 23 have been cancelled by Applicant.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly, wherein:
 the valve system extends between and connecting an air distribution system and an air mover, and
 the valve system includes at least one set of moveable valves that are movable between an intake and an outlet.
The closes prior art ( Bargheer et al (US 2007/0029862), in view of Inoue et al (US 5,450,894), and further in view of Aoki (US 6,719,53)) discloses seat conditioning assembly comprising a conditioning module adapted to connect to a seat of a vehicle, the conditioning module including: 
an air mover for motivating a fluid, having a pull line and a push line, 
a distribution system positioned between the air mover and the seat, wherein the pull line extends between and fluidly connects an intake side of the air mover and the distribution system, and the push line extends between and fluidly connects an output side of the air mover and the distribution system; 
a valve system controlling movement of the fluid through the conditioning module; the valve system includes at least one set of moveable valves in the push line, the pull line, or both; 
wherein: 
in the pull line, the at least one set of moveable valves is moveable between an intake port that pulls from an interior of the vehicle, the distribution system, or both, and directs the fluid to the air mover; 
in the push line, the at least one set of moveable valves is moveable between the distribution system, an exhaust that expels the fluid to the interior of the vehicle, or both, and directs the fluid away from the air mover; or 
in both the pull line and the push line, the at least one set of moveable valves directs the fluid to and from the air mover through the distribution system; 
at least one actuation device for moving the valve system to control the passage of the fluid through the at least one set of moveable valves of the valve system; and 
a control device for activating the at least one actuation device to control a position of the at least one set of moveable valves in the valve system, to control operation of the air mover, or both; 
wherein the air mover receives the fluid through the pull line from the intake port, the distribution system, or both; and 
wherein the air mover pushes the fluid to the conditioned area of the seat and pulls the fluid from the conditioned area of the seat through a vehicle cabin, and through the valve system.
However, Bargheer et al, in view of Inoue et al, and further in view of Aoki fail to disclose the above limitations of wherein:
the valve system extends between and connecting an air distribution system and an air mover, and
the valve system includes at least one set of moveable valves that are movable between an intake and an outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762



/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762